Title: Notes on Debates, 21 March 1783
From: Madison, James
To: 


Friday March 21.
The Report of Revenue was taken into consideration; and the 5 & 6 paragraphs after discussion being judged not sufficiently explicit were recommitted to be made more so.
A motion was made by Mr. Clarke 2ded. by Mr. Bland to complete so much of the report as related to an impost on Trade & send it to the States immediately apart from the residue.
In support of this motion, it was urged that the Impost was distinct in its nature was more likely to be adopted, & ought not therefore to be delayed or hazarded by a connection with the other parts of the Report. On the other side it was contended that it was the duty of Congs. to provide a system adequate to the public exigences; & that such a system wd. be more likely to be adopted by the States than any partial or detached provision, as it would comprize objects agreeable as well as disagreeable to each of the States, and as all of them wd feel a greater readiness to make mutual concessions & to disregard local considerations in proportion to the magnitude of the object held out to them.
The motion was disagreed to: N. J. being in favor of it & several other States divided.
